internal_revenue_service number release date index number ------------------------------------------------------- ---------------------------------------------------------- -------------------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------------ ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b02 plr-135255-13 date date legend x ---------------------------------------------------------- ---------------------------------- y ---------------------------------------------------------- --------------------------------- z ------------------------------------------------ m ------------------------ n -------------------------------------------------------------------- state -------------- n1 -- n2 -- n3 ---- dear ----------------- this responds to your letter dated date submitted on behalf of x and y requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code facts plr-135255-13 the information submitted states that x is a limited_liability_company organized under the laws of state y is a limited_partnership recently formed under the laws of state and is intended to be treated as a partnership for federal_income_tax purposes y intends to become a publicly_traded_partnership within the meaning of sec_7704 through an initial_public_offering x intends to contribute its interests in z an existing subsidiary of x that holds all of the assets and operations of x to y upon the closing of the initial_public_offering the contributed assets will be comprised of existing subsidiaries of x that directly or indirectly own the n1 product tankers that will comprise y’s initial fleet y’s initial fleet of n1 product tankers are designed and certified to transport crude_oil petroleum products and certain chemicals all of these vessels are currently operating under time charters with third parties including major oil_and_gas companies as well as a division of m hereinafter referred to as the initial fleet charters in general under each initial fleet charter y employs through contracts with a third-party manager the master and the crew for the vessel and is responsible for the navigation operation and maintenance of the vessel all of the vessels in y’s initial fleet are currently carrying refined petroleum products or crude_oil in addition to the n1 vessels y will also be granted an option to purchase n2 newbuild vessels from n an affiliate of one of the owners of x upon the delivery of the vessels to n and acceptance of each vessel by the applicable charter-in-party n has entered into time charters for each of these vessels with a major oil_and_gas company these charters collectively with the initial fleet charters and other substantially_similar charters that y may enter into in the future are referred to herein as the charters and any charterer of a vessel under the charters is referred to herein as a charterer the following general terms are representative of the general terms of y’s existing and future charters the charters are entered into in a standard service provision form that is readily recognized in the domestic tanker industry the amounts payable by the charterer are at a daily fixed rate and charged pro_rata for any part of a day y is generally responsible for all aspects of the navigation operation and maintenance of the vessel y must provide a full master and crew for the vessel throughout the charter period all wages including overtime payments and other costs of the master and crew are costs borne and paid_by y y must provide and pay for insurance on the vessel and has a duty to maintain or restore the vessel as needed throughout the charter period y is responsible for arranging and bears the cost of all regulatory and charter inspections y bears the risk of loss related to the vessel because if the vessel is lost either actually or constructively the charter terminates and hire ceases and any hire paid in advance and not earned shall be returned to the charterer in addition the charters provide for potential compensation reductions in various events of y’s nonperformance for example y does not receive hire payments to the extent that the vessel is off-hire and cannot perform further if y breaches its obligation to exercise due diligence to maintain or restore the vessel and has failed to do so after days following notice by plr-135255-13 the charterer then the vessel is off-hire and no further hire payments are due the vessel is also off-hire when service is interrupted or performance is reduced due to other specified reasons although any service given or distance that is made by the vessel while it is off-hire is taken into account in assessing the amount to be deducted from hire the charterer has the obligation to provide the master with instructions and sailing directions subject_to certain geographic restrictions the charterer can inspect the vessel at any time during the charter period but cannot reduce the master’s or y’s authority over or responsibility for the vessel the charterer is responsible for providing and paying for fuel towage and pilotage port charges and any expenses of loading and unloading cargo the charterer does not pay hire to y when the vessel is off-hire and cannot perform at any time the vessel is off-hire the charterer may give notice that it will terminate the charter after a 45-day period if y does not take corrective action or substitute a vessel of comparable quality during such period the charterer has the option to lay-up the vessel for all or any portion of the charter term during the lay-up period hire will continue to be paid but shall be credited by amount that y saves during the lay-up period including through reduction in expenses the charterer may sub-charter or assign the charter to any individual or company but will remain responsible for the due fulfillment of the charter although the general terms described above are representative of the general terms of y’s existing and future charters there are certain distinctions in terms the common terms of the charters include or will include the following the term of each charter including extensions at the option of the charterer is less than n3 years y designates the master and the crew for the vessel and is responsible for the navigation operation and maintenance of the vessel y bears the risk of damage to and loss of the vessel the charterer does not have an option to acquire the vessel at the conclusion of the term y does not receive material compensation in the event that the vessel is off-hire and cannot perform any service given or distance made while the vessel is off-hire is taken into account in assessing the amount to be deducted from hire y bears the cost of crewing insuring maintaining and repairing the vessel and the rate of hire is a fixed rate per day and charged pro_rata for any partial days amounts that are payable under the charters are not stated by reference to the cost of the vessel or as separate charges for services and for_the_use_of the vessel the rate of hire under the charters is substantially higher than that which would be charged under a bareboat charter the distinctions in the terms in certain of the charters are as follows generally the charters allow for termination by the charterer prior to the expiration date only when there are specified events of default or breach of certain provisions of the agreement such as if the vessel is off-hire for a specified period of time however under the terms of the charters for certain vessels the charterer has the right to terminate the charter at its convenience in the event of such termination or if the charterer does not exercise plr-135255-13 an option to extend the term of the charter then y is entitled to specified cancellation costs which represent certain unrecovered additional costs expended by y in order to prepare the applicable vessel for the particular needs of the charterer and under the terms of the charters for certain vessels the charterer is permitted to make certain alterations to the vessel at the charterer’s expense and time y’s other charters do not allow for alterations during the charter period x requests a ruling that the gross_income y will derive from the transportation of crude_oil refined petroleum products and other products qualifying under sec_7704 pursuant to the charters as described above will constitute qualifying_income under sec_7704 law and analysis sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 provides that sec_7704 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber industrial source carbon dioxide or the transportation or storage of any fuel described in subsection b c d or e of sec_6426 or any alcohol fuel defined in sec_6426 or any biodiesel fuel as defined in sec_40a conclusion based solely on the facts submitted and representations made we conclude that the gross_income y will derive from transporting crude_oil refined petroleum products and other products qualifying under sec_7704 pursuant to the charters as described above will be qualifying_income within the meaning of sec_7704 plr-135255-13 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether y meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply in addition no opinion is expressed or implied concerning whether y is or will be a partnership for federal tax purposes this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of y under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
